Citation Nr: 0307778	
Decision Date: 04/23/03    Archive Date: 04/30/03	

DOCKET NO.  97-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for muscle, joint, and 
back pain, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for fatigability, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1979 to 
July 1983, and from January 1991 to May 1991.  The latter 
period included service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

This matter arises from an April 1996 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

In June 1998, the Board remanded the case to the RO for 
further action and adjudication.  That was accomplished to 
the extent possible, and the case was returned to the Board 
on March 24, 2003 for further appellate disposition.  

During the pendency of this appeal, the veteran claimed 
service connection for post-traumatic stress disorder, a 
seizure disorder, and depression.  Those matters have not 
been developed or certified for appeal.  See 38 U.S.C.A. 
§ 7105.  Nor are they "inextricably intertwined" with the 
issues now on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As such, they are referred to the RO 
for all action deemed necessary.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

3.  Muscle, joint, and back pain did not have its onset 
during the veteran's active military service, is not 
attributable to an incident of such service, and is not due 
to an undiagnosed illness. 

4.  Fatigability did not have its onset during the veteran's 
active military service, is not attributable to an incident 
of such service, and is not due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Muscle, joint, and back pain was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).  

2.  Fatigability was not incurred in, or aggravated by, 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA 


are to be applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department and regulations of the Department are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For 
purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims, inform him 
whether he or VA bears the burden of producing or obtaining 
that evidence or information, and inform him of his appellate 
rights.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159(b) (2002)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was furnished a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  In addition, by letter 
dated January 8, 2003, the RO notified the veteran of 
detailed information about the new rights provided under the 
VCAA.  That correspondence described the evidence needed to 
substantiate his claims, and specifically identified what 
evidence was needed from the veteran versus what evidence VA 
would attempt to procure.  The record indicates that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable disposition of the issues 
on appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed with regard to the matters that are the 
subject of this decision.  Moreover, as the record is 
complete to the extent possible, the obligation under the 
VCAA for VA to advise a claimant as to the division of 
responsibilities between VA and the 


claimant in obtaining evidence is satisfied.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development could 
substantiate the claims.  

II.  Service Connection for Muscle, Joint, and Back Pain, 
to Include as the Result of an Undiagnosed Illness

The veteran contends that he developed muscle, joint, and 
back pain as a result of his military service.  He asserts 
that symptomatology associated therewith has persisted since 
he was in service, and that he believes that it is the result 
of an undiagnosed illness that he contracted while serving in 
the Southwest Asia Theater of Operations.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any 
disability noted during military service and for which 
continuity of symptomatology is demonstrated thereafter, 
either through the submission of medical evidence or lay 
evidence, if the disability is of the type as to which lay 
evidence is competent to identify its existence.  See 
38 C.F.R. § 3.303; see also Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  

Service connection may also be granted for chronic disability 
resulting from an undiagnosed illness that became manifest 
during service in the Southwest Asia Theater of Operations 
during the Persian Gulf War or that became manifest to a 
degree of 10 percent or more within the applicable 
presumptive period.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  Alternatively, service connection may be granted 
for any disability that is proximately due to, or the result 
of, a service-connected disability (see 38 C.F.R. 
§ 3.310(a)), or if the disability claimed has been 


aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  It is within this context 
that the veteran's claim must be evaluated.

The facts are as follows.  The veteran's service medical 
records are completely negative for complaints or findings 
referable to muscle, joint, and back pain.  During a VA 
physical examination conducted in October 1995, the veteran's 
extremities were noted to be free of any indication of 
inflammation, bony abnormality, local tenderness, or 
deformity.  

Subsequent records of the veteran's VA outpatient and 
inpatient treatment from early 1996 to the present also are 
negative for any complaints or findings referable to muscle 
or joint pain.  Absent objective indications of chronic 
disability, i.e., objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification, the evidence of 
record fails to establish that the veteran has a "disability" 
as contemplated by law.  See 38 U.S.C.A. § 1110.  Absent 
this, service connection is not warranted for the claimed 
muscle, joint, and back pain. 

III.  Service Connection for Fatigability, to 
Include as Due to an Undiagnosed Illness

The veteran contends that he becomes easily fatigued as a 
result of military service.  He asserts that this is the 
result of an undiagnosed illness that he contracted while 
serving in the Southwest Asia Theater of Operations.  In this 
regard, the provisions of 38 U.S.C.A. §§ 1110, 1117, 1131; 
38 C.F.R. §§ 3.303, 3.317 are incorporated herein by 
reference.  So, too, are the tenets of Savage, 10 Vet. App. 
at 495 and Allen, 7 Vet. App. 439.  



The veteran's service medical records are negative for 
complaints or findings referable to fatigue.  Similarly, 
during the VA physical examination conducted in October 1995, 
easy fatigability, etiology undetermined was diagnosed based 
solely upon a history reported by the veteran.  However, that 
examination otherwise was within normal limits.  

In support of his claim, the veteran submitted evidence 
indicating that his employment had been terminated by the 
United States Postal Service for various periods of absence 
without leave.  The veteran indicates that this was the 
result of fatigability associated with an undiagnosed 
illness.  However, the record indicates otherwise.  Various 
reports of the veteran's VA hospitalization and treatment 
from 1996 to the present indicates that he has struggled with 
polysubstance addiction since 1985.  This has included daily 
use and binging on alcohol, cannabis, cocaine, and opioids.  
Periodic references to fatigue experienced by the veteran in 
conjunction with his polysubstance abuse are noted.  
Conversely, nowhere in the record is there any clinical 
finding indicative of a chronic fatigue syndrome as 
contemplated by 38 C.F.R. § 4.88(b), Diagnostic Code 6354 
(2002).  

Given that any fatigue experienced by the veteran appears to 
be the byproduct of his polysubstance abuse, there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.  See 38 U.S.C.A. §§ 1110, 1117, 
1131; 38 C.F.R. § 3.317.  

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).




ORDER

Service connection for muscle, joint, and back pain, to 
include as secondary to an undiagnosed illness is denied.  

Service connection for chronic fatigue, to include as 
secondary to an undiagnosed illness is denied.  



____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

